03/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0604


                                       DA 19-0604
                                                                             FILED
CITY OF GREAT FALLS,                                                         MAR 2 3 2020
                                                                         Bovven Greenwood
                                                                       Clerk of Suprerne Cour;
            Plaintiff and Appellee,                                       State of Kilontar-,,
                                                                                             ,
                                                                                             ,



      V.                                   Tr
                                           J    s,:'4   i•       ORDER

JASON BRYAN MARTIN,

            Defendant and Appellant.



      Upon consideration of Appellant's rnotion for an extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of tirne to and
including May 26, 2020, wi in which to file Appellant's opening brief on appeal.
      DATED this Z3 day of March, 2020.
                                                For the Court,




                                                             Chief Justice